PER CURIAM.
The defendant/appellant, Ricky Earl Edwards, entered into a plea agreement with the state with the understanding that the state would recommend that his sentence be 12 years, the bottom of the recommended guidelines range. Subsequently it was discovered that an error had been made in the calculation of Edwards’ scoresheet. Without advising Edwards that he could withdraw his plea, the trial court sentenced him to 22 years in the Department of Corrections — 10 years greater than the amount agreed upon in plea negotiations. We reverse the conviction and sentence based upon Johnson v. State, 547 So.2d 238 (Fla. 1st DCA 1989) and direct the trial court to afford Edwards an opportunity to withdraw his plea of nolo contendere.
Additionally, we reverse the costs 1 which were imposed against Edwards without notice or an opportunity to be heard. Jenkins v. State, 444 So.2d 947 (Fla.1984); Mays v. State, 519 So.2d 618 (Fla.1988).
REVERSED and REMANDED.
HERSEY, C.J., LETTS, J., and WALDEN, JAMES H., (Retired) Associate Judge, concur.

. Edwards was ordered to pay $200 in court costs, $450 in attorneys fees, $20 to the Crimes Compensation Fund, $3 to the Criminal Justice Trust Fund and $2 to the County Restitutional Criminal Justice Trust Fund.